Citation Nr: 1527182	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-05 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits in excess of $300.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel









INTRODUCTION

The Veteran had military service from December 1943 to January 1947.  He died in November 2010.  The appellant is his surviving daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision of the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania that awarded $300.00 for funeral costs.  


FINDINGS OF FACT

1.  The Veteran died at a private medical facility due to non service-connected disability.

2.  The appellant personally incurred $3240.99 in funeral expenses for the Veteran. 

3.  The Veteran was cremated.  

4.  The Veteran was not interred after cremation and the appellant did not incur expenses for interment.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits in excess of $300.00 are not met.  38 U.S.C.A. §§ 2302, 2303, 5107(b) (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (2013); 38 C.F.R. §§ 3.1700-3.1713 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The appellant was notified about the information and evidence needed to support her claim in a September 2013 letter.  Although this letter was received after the initial adjudication, the agency of original jurisdiction readjudicated the claim in December 2013, curing any timing defect.  A remand for additional notification about how to substantiate the claim is therefore not necessary.

The pertinent evidence includes the funeral receipt, death certificate, and statements from the appellant.  She has not indicated that there is any additional outstanding evidence.  Additional development action by VA would raise no reasonable possibility of substantiating her claim.  38 C.F.R. § 3.159(d).  VA has satisfied its duties to notify and assist, and the appeal is ready for review.   

In November 2010, the Veteran died at a private medical facility.  The December 2010 Certificate of Death lists the destination for the body as a crematory.  

At timely "application for burial benefits" (VA Form 21-530) was received in October 2011, signed by the appellant.  She indicated that the method of burial for the Veteran was cremation.  She reported that she paid $3240.99 for the Veteran's burial.  She included a receipt from the funeral home to document her expenses.  As relevant, it listed services for "Direct Cremation," "Cremation Container" and "Meadow Green Urn w/ engraving."  

In February 2012, the RO granted burial benefits in the amount of $300.00 for funeral costs for the Veteran's death, after determining that it was not service-connected.  The appellant is seeking additional VA burial benefits.  
The Board notes the regulations regarding burial benefits have changed during the period on appeal.  Effective July 2014, the relevant regulations, which were previously found at 38 C.F.R. §§ 3.1600 through 3.1612, were removed and replaced with new regulations at 38 C.F.R. § 3.1700 through 3.1713.  These regulations were rewritten and organized for clarity and ease of use.  Because the new regulations are applicable to all claims for burial benefits pending on or after July 7, 2014, such as the instant case, the Board has considered the Appellant's appeal under both sets of regulations.  However, as will be discussed, the appeal is denied as a matter of law under either the prior or amended regulations.

Certain amounts are payable if a Veteran dies as a result of a service-connected disability or disabilities, as set forth in former 38 C.F.R. § 3.1600(a) and current 38 C.F.R. § 3.1704.  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  See October 2011 application for burial benefits (indicating the appellant was not claiming that the Veteran's cause of death was due to his service).  As such, these provisions are not applicable.

Since the appellant has already received the maximum nonservice-connected burial allowance of $300, a plot or interment allowance is the only other available benefit.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(f) (2013); 38 C.F.R. § 3.1707 (2014).  A plot or interment allowance requires the deceased Veteran to be eligible for the burial in a national cemetery and to have not been buried in such a cemetery.  See id.

In this case, the Veteran was entitled to burial in a national cemetery.  See 38 U.S.C.A. §§ 101(2), 2402; 38 C.F.R. § 38.620.  His remains were not buried or interred at such a cemetery.  Rather, he was cremated and his ashes were placed in an urn.  (November 30, 2010 Funeral receipt). 

There is no evidence indicating that the appellant or any other party has incurred any expenses for the actual interment of the Veteran's remains.  In this regard, for the purposes of payment of VA burial benefits, the term 'burial' includes all the various recognized methods of disposing of the remains of deceased persons, to include cremation.  M21-1MR VII.1.A.2.a, b.  A plot is the final disposal site of the remains, such as a columbarium niche containing the cremation urn, but not the urn itself.  M21-1MR VII.1.A.2.e; see also 38 C.F.R. § 1707(d) (2014) (plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum, vault, columbarium niche, or other similar place).  Interment is the act of placing the remains of a deceased person in a final resting place, such as placing the cremated remains of a deceased person into a columbarium niche.  M21-1MR VII.1.A.2.f.

The November 30, 2010 Funeral receipt indicates that the Veteran's remains were placed in an urn.  There is no identifiable burial plot, mausoleum vault, columbarium niche, etc., found within the itemized receipt.  Nor does the evidence of record otherwise suggest that there was any storage cost for the Veteran's cremated remains.  

To the extent the appellant argues she was informed by VA personnel that she could receive $1900 in burial expenses, she is not entitled to additional benefits based on any erroneous information provided.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's cremation expenses.  However, the payment of burial and/or plot or internment allowance is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  The appeal for additional VA burial benefits must therefore be denied.


ORDER
 
The appeal for additional VA burial benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


